Citation Nr: 0107900	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  99-20 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the veteran submitted a timely notice of disagreement 
following a decision rendered on August 18, 1995.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel





INTRODUCTION

The veteran served on active duty in the military from 
September 1969 to December 1970.

In June 1999, the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, notified the 
veteran that he did not submit a timely notice of 
disagreement (NOD) to contest an August 18, 1995, decision 
that reduced the amount of his VA compensation payments.  He 
appealed the issue of the timeliness of his appeal to the 
Board of Veterans' Appeals (Board).

In his August 1999 substantive appeal, on VA Form 9, the 
veteran requested a hearing before a member of the Board at 
the Board's offices in Washington, D.C.  The Board scheduled 
his hearing for February 13, 2001, and notified him of the 
date, time, and location of the hearing, but he failed to 
report for it.  Therefore, since he did not contact the Board 
to postpone the hearing, or to explain his absence or to 
request that his hearing be re-scheduled, the Board deems his 
request for a central office hearing at the Board withdrawn.  
See 38 C.F.R. § 20.702(d) (2000).  He also did not respond to 
another letter the Board sent him in February 2001 giving him 
an opportunity to change his representative from The American 
Legion veteran's service organization to a private attorney.  
See 38 C.F.R. §§ 14.267(c), (j), 20.600, 20.601, 20.602, 
20.603(a), 20.607, 20.608 (2000).

The RO in Montgomery, Alabama, forwarded the appeal to the 
Board.



FINDINGS OF FACT

1.  On August 18, 1995, the RO notified the veteran (at his 
prison address) that the amount of his VA compensation 
payments was being reduced because of his incarceration, and 
he did not thereafter submit a NOD contesting that decision 
prior to August 18, 1996-i.e., one year from the date of 
notification of that decision.

2.  It was not until November 18, 1997, that the veteran 
submitted a NOD contesting that decision.


CONCLUSION OF LAW

The veteran did not initiate a timely appeal of the RO's 
August 18, 1995 decision.  38 U.S.C.A. §§ 7104, 7105, 7108 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.665, 20.200, 20.201, 
20.300, 20.302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Filing an appeal to the Board is a 3-step, sequential 
process.  Two of the steps are the veteran's responsibility, 
whereas one is VA's responsibility.  First, once a decision 
is issued, the veteran must file a timely notice of 
disagreement (NOD), in writing, contesting the decision in 
question.  Second, the RO must provide him an appropriate 
statement of the case (SOC).  The third and final required 
step is that the veteran must then file a timely substantive 
appeal (e.g., a VA Form 9 or equivalent statement) within the 
specific time-period prescribed by law.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200.


A NOD is a written communication from either the veteran or, 
if applicable, his representative expressing dissatisfaction 
or disagreement with an adjudicative determination by the 
agency of original jurisdiction (here, the RO) and a desire 
to contest the result.  See 38 C.F.R. § 20.201.  Also, the 
NOD must be filed at the RO that notified the veteran of the 
decision in question-unless notice has been received 
indicating the veteran's records have been transferred to 
another VA office.  If so, then the NOD must be filed at that 
office which has assumed jurisdiction over the applicable 
records.  See 38 C.F.R. § 20.300.

A veteran typically has one year from the date of 
notification of the RO decision in question to submit a NOD 
and initiate an appeal contesting the decision.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. § 20.302.  Otherwise, the decision 
will become final and binding on the veteran.  The date of 
mailing the letter of notification of the determination in 
question will be presumed to be the same as the date of that 
letter for purposes of determining whether an appeal has been 
timely filed.  Id.

Here, the pertinent procedural history is as follows.  On 
August 18, 1995, the RO notified the veteran (at his prison 
address) that the amount of his VA compensation payments was 
being reduced because of his incarceration.  See 38 C.F.R. 
§ 3.665.  And he did not thereafter submit a NOD contesting 
that decision prior to August 18, 1996-i.e., within one year 
from the date of notification of that decision.  Rather, it 
was not until November 18, 1997, that he submitted a NOD, and 
that was long after expiration of the terminal date for 
appealing that decision.  So inasmuch as he did not timely 
appeal the August 18, 1995, RO decision, his current appeal 
requesting reinstatement of his payments at the former, 
higher level must be dismissed because the Board does not 
have jurisdiction to adjudicate this claim.  See VAOPGCPREC 
9-99 (Aug. 18, 1999); Marsh v. West, 11 Vet. App. 468 (1998); 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 
U.S.C.A. §§ 7104, 7105, 7108; Roy v. Brown, 5 Vet. App. 554 
(1993).



ORDER

As the veteran did not submit a timely NOD following the RO's 
August 18, 1995, decision reducing the amount of his VA 
compensation payments, the claim for reinstatement of the 
higher payments is dismissed.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

